DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 8, and 11-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buford (US 4752029 A).
Regarding claims 1, 5, and 16, Buford teaches a carton with integral display bin and a method of using comprising a blank, the blank including sidewall panels (40/16/12/14), a first foot panel (44) connected to a first one (40) of the sidewall panels, a platform panel (48) connected to the first foot panel, and a second foot panel (50) connected to the platform panel, the method comprising first folding the sidewall panels and connecting respective side edges of the sidewall panels to form sidewalls of a package (see Figures 1-9); second folding the platform panel to fit within a first end of the sidewalls so that the first foot panel and the second foot panel each at least partially press against a respective one of the sidewalls (Examiner notes that the foot panels and platform panels span an entire width between two ends of the cartons); and connecting the second foot panel to one of the sidewalls (via 54/56) to stabilize the platform panel within the first end.
Regarding claim 8, Buford teaches a carton and the method of using wherein the blank defines a tear-off section (35) that extends across at least a portion of one or more of the sidewalls, the method further comprising tearing away the tear-off section to expose a second opening (see Figures 7-9), the second opening being configured to allow at least one consumer item to be dispensed from the package through the second opening.
Regarding claims 11-13, Buford teaches a carton and the method of using wherein the blank further includes a third foot panel (54) and a fourth foot panel (58) connected to opposing sides of the platform panel, the second folding further including folding the third foot panel and the fourth foot panel so that a respective distal end edge of the third foot panel and the fourth foot panel are aligned with a respective lowest edge of the first end of the sidewalls (see Fig. 8).
Regarding claim 14, Buford teaches a carton and the method of using wherein the blank further includes at least one top panel (22) connected to at least one of the sidewall panels, the method further comprising third folding the at least one top panel to close a second end of the sidewalls of the package, the first end and the second end being on opposing ends of the package (see Figures 3-7).
Regarding claim 15, Buford teaches a carton and the method of using wherein the blank further includes at least one top panel and at least two dust panels (78/84) respectively connected to at least one of the sidewall panels, the method further comprising third folding the at least one top panel and the at least two dust panels to close a second end of the sidewalls of the package, the first end and the second end being on opposing ends of the package (see Fig. 4).
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 6-7 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buford in view of Trammell, Sr (US 4306666 A; hereinafter Trammell).
Regarding claims 6-7 and 9-10, Buford discloses the claimed invention except for the consumer goods being a cylindrical smokeless tobacco product.  Trammell teaches a gravity fed dispenser for a smokeless tobacco product (see Figures 1-2).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify Buford’s gravity fed dispenser to dispense smokeless tobacco products, as taught by Trammell.  Examiner considers Buford’s dispensing opening to be large enough so as to be able to view contents through three sides of the container since the tear features extend into two sides, or ends, of the carton (Buford; see Fig. 8).
Allowable Subject Matter
8.	Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982. The examiner can normally be reached 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734